UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                      No. 17-2099


CHRISTIANA TRUST, a division of Wilmington Savings Fund Society, FSB, not
in its individual capacity, but solely as owner trustee on behalf of RBSHD 2013-1
Trust,

                    Plaintiff – Appellee,

             and

BANK OF AMERICA, NA,

                    Plaintiff,

             v.

JULIETT MARSH-DAVIS,

                    Defendant – Appellant,

             and

CORNELL D. DAVIS; AMERICAN EXPRESS CENTURION                              BANK;
CARRIAGE LANE HOMEOWNERS ASSOCIATION INC.,

                    Defendants.



Appeal from the United States District Court for the District of South Carolina, at
Charleston. Richard Mark Gergel, District Judge. (2:17-cv-01502-RMG)


Submitted: December 21, 2017                              Decided: December 27, 2017
Before WILKINSON and DUNCAN, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Juliett Marsh-Davis, Appellant Pro Se. William Price Stork, SCOTT & CORLEY, P.A.,
Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Juliett Marsh-Davis has noted an appeal from the district court’s order adopting the

magistrate judge’s report and recommendation, granting the Plaintiff’s motion to remand,

and remanding a removed foreclosure action to South Carolina state court. Pursuant to 28

U.S.C. § 1447(d) (2012), an order remanding a case from which it was removed is not

reviewable on appeal. The district court remanded Marsh-Davis’ removed action for lack

of subject matter jurisdiction. Because the district court remanded the action for lack of

subject matter jurisdiction, we lack jurisdiction to review the order. Accordingly, we grant

the Appellee’s motion to dismiss the appeal. We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                               DISMISSED




                                             3